Citation Nr: 1548994	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran testified before an RO Decision Review Officer (DRO).  In May 2009, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In July 2009, the Board remanded the Veteran's claim for service connection for bilateral hearing loss for further evidentiary development, and in March 2010, it denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Remand, which set aside the March 2010 Board decision and remanded it to the Board for further adjudication consistent with the Joint Motion.  

In January 2012, the Board again denied the Veteran's claim, and the Veteran again appealed that decision to the Court.  In February 2013, the Court granted another Joint Motion for Remand, which set aside the January 2012 Board decision and remanded it to the Board for further adjudication consistent with the Joint Motion.

In May 2013, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) in accord with 38 C.F.R. § 20.901.  The requested opinion was provided in July 2013.

In October 2013, the Board again denied the Veteran's claim for service connection for bilateral hearing loss, and the Veteran again appealed that determination to the Court.  In July 2015, the Court issued a Memorandum Decision that found the July 2013 VHA opinion inadequate, set aside the Board's decision, and remanded the claim for obtention of an additional medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Court issued a Memorandum Decision that found the July 2013 VHA opinion upon which the Board relied in its October 2013 denial of the instant claim inadequate.  Specifically, the Court found that the otolaryngologist who issued the opinion provided no medical basis for his conclusion that the bilateral hearing loss upon which the Veteran's Meniere's disease was superimposed was "almost assuredly" attributable to aging or post-service hunting, rather than to in-service noise exposure.  In light of the Court's finding, remand for an additional medical opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  The audiologist should consider converted values from ASA to ISO-ANSI for the Veteran's March 1959 in-service audiogram.

Following review of the claims file, including the July 2013 VHA opinion, the audiologist should provide an opinion as to whether the Veteran's current bilateral hearing loss that is not attributable to Meniere's disease (in other words, the bilateral hearing loss upon which the right ear hearing loss associated with Meniere's disease was superimposed) is at least as likely as not (50 percent or greater probability) related to service.  

The audiologist should explain the medical bases for all conclusions reached, and should address the significance of the Veteran's in-service and post-service noise exposure, his assertion that the earplugs provided in service were inadequate, and the significance of his assertion that his difficulty hearing began during service but gradually worsened over the years.

The audiologist should also specifically explain why the pure-tone thresholds documented after service are/are not merely a delayed response to the Veteran's in-service noise exposure, and why they are/are not related to or a progression of the pure-tone thresholds documented during the March 1959 audiometric evaluation.  The audiologist is asked not to opine on whether the results of the March 1959 audiometric evaluation reflected some degree of hearing loss or hearing that was "normal" at that time but, rather, to discuss those pure-tone thresholds as they relate to subsequent threshold shifts at the same decibel levels.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




